department of the treasury internal_revenue_service washington d c date may contact person id number uniform issue list telephone number of ee gb -t legend a b cz d e dear applicant this letter is in reply to your request for a ruling regarding the effect of a proposed transaction in which you will lease a portion of to b a facility you purchased with borrowed funds you are an organization described in sec_501 and of the internal_revenue_code a b a vi articles of incorporation state that you were organized to stabilize urban districts by developing and implementing human service programs of residents of inner city d by fostering employment and alleviating poverty social services related to job training you will accomplish this by providing your goals are to improve the quality of life your in specific you seek to hold economic summits and job you will promote the creation of small businesses in d by fairs sponsoring seminars and inviting financial institutions and potential small_business owners based banking and home-ownership through seminars you seek to encourage community you seek to establish day care centers which provide second and third shift care as well as care for the mentally challenged your facility is situated in an area of d where there are you intend to lease a high rates of unemployment and poverty portion of this property to b and in turn b will sublet some of the property to c b will use the facility to provide one stop shopping so that the recipients of your services will be able to take advantage of c which is organized under sec_501 will use the facility to provide child care services to persons seeking to make use of b's and your services this will do away with the parent’s need to travel throughout the city with their children the ultimate goal of this joint_venture is to better enable your clients to make use of b’s services as well as your own b’s services in the same location you perform several activities at your facility you plan activities to be held at an adjacent recreational facility for people who are finishing school and preparing to work to connect your target population with job opportunities and public transportation extended families that simultaneously care for their elders and children provide information on transportation child care elder care affordable housing money management home ownership and health care and the effectiveness of b's programs your programs are intended to increase the participation lastly you have established a support network to you help to create a support network for you work b will use your facility to bring support services directly to the residents of inner city d who are lacking job training employment counseling life education skills and child care specifically b will offer welfare counseling job training and assistance for unemployed and underemployed individuals at your facility deprivation in d together you and b intend to combat poverty and social you request the following ruling the lease of a portion of the property you own to b is substantially related to your charitable purposes so that rents received will not be treated as income from debt-financed_property within the meaning of sec_514 of the code or otherwise as unrelated_business_income within the meaning of sec_512 of the code sec_501l c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational scientific or certain other purposes 02s sec_51ll a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 a i of the code excludes rents_from_real_property from the definition of unrelated_business_income however sec_512 eliminates this exclusion in the case of debt-financed_property sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness sec_514 of the code states for purposes of this section the term ‘acquisition indebtedness’ means with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property sec_514 of the code states that when property is acquired subject_to a mortgage or other similar lien of the indebtedness secured_by such mortgage or lien shall be considered as an indebtedness of the organization incurred in acquiring such property the amount sec_514 a of the code states that any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 is not debt-financed_property sec_1_514_b_-1 of the regulations states that in making the determination of whether the exclusion set forth in sec_514 in sec_1_513-1 of the regulations are applicable a i is applicable the principles established sec_1_513-1 of the regulations states that trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it causal relationship is is substantially related for purposes of sec_513 only if the a substantial one revrul_69_572 1969_2_cb_119 deals with an organization which was created to construct and maintain a building to house member agencies of a community chest so as to facilitate the the organization leases the in addition the proximity of different agencies coordination among the agencies and to make more efficient use of the agencies' volunteer labor building it owns to agencies for substantially less than the going rate for comparable commercial facilities organization demonstrated that its operations materially aided its tenants in the performance of their respective charitable functions enabled them to make frequent use of volunteer labor on an efficient basis and to promote the common interests of the agencies through the effective coordination of operations and services organization and the charitable functions of the tenant- organizations the rental of the organization's facilities at rates substantially below their fair rental value and the operation by the organization with the intention of realizing an amount sufficient only to meet their annual operating costs the organization did not generate unrelated_business_income because of the close connection between this revrul_77_47 1977_1_cb_157 involved an exempt_organization which acquired historically or architecturally significant buildings and promoted the appreciation of history and architecture by opening the buildings to the public organization leased the building to another entity and the public was neither accommodated nor encouraged to view the premises the organization also leased some the buildings to generate income for itself and not for purposes that related to the building's historical or architectural importance generated unrelated_business_income this activity the your mission is to improve the quality of life of you will use the you will accomplish this by providing you will lease a portion of the facility to individuals and families in inner city d by fostering employment and alleviating poverty socialwservices related to job training facility you purchased with borrowed funds to provide social services related to employment and establish a support network to provide information on transportation child care elder care affordable housing money management homeownership and health care b which will use the facility to provide services such as welfare counseling job training and assistance for unemployed and underemployed individuals will use the facility to provide child care services care services will do away with the need of parents to travel throughout the city with children to make use of your and b’s services problems and provide services to the same population services to be provided appear to be substantially related to the the services which b and you provide address similar b will sublet a portion of the facility to c and c c’s child the sec_4 performance of the charitable purpose constituting the basis for your exemption under sec_501 of the code accordingly we rule as follows the lease of a portion of the property you own to b is substantially related to your charitable purposes so that rents received will not be treated as income from debt-financed_property within the meaning of sec_514 of the code and will not be unrelated_business_income within the meaning of sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which they are based such change should be reported to the ohio tax exempt and government entities te_ge customer service office could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records copy of this ruling is being forwarded to the ohio te_ge customer service office because it any a this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed garland a carter garland a carter manager exempt_organizations technical group
